Trippe, Judge.
The trustee selected by the creditors was aware of the pendency of the suit in the name of the bankrupt, and consented that it should proceed in the name of the original plaintiff. No exception was taken to the Court’s allowing the case to be tried as it was instituted. The objection is that the Judge refused to charge the jury that if they rendered a verdict against the defendant, it should be for the use of the trustee. Beside the anomaly of a verdict being for one, or for his use, who is not a party of record, we do not think the verdict, as it stands, can endanger the rights of the plaintiff in error. If the trustee be the only person to whom the money can be legally paid, then a payment to him would be a discharge of the debt. In any event, the defendant in the judgment, or the trustee, can have whatever rights either may have fully protected by taking the proper steps for that purpose. There need be no danger of paying the debt twice, and that seems to be all that is apprehended.
Judgment affirmed.